Citation Nr: 0934653	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, for acute renal failure, swelling/puffiness 
of the complete left side of the body, and blocked urine.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2006 VA Form 9, the Veteran had requested a 
Board Central Office hearing.  However, by a VA Form 646 
submitted in October 2008, the Veteran's authorized 
representative informed that the Veteran was withdrawing his 
request for a hearing to address his appeal.  Hence, the 
request for a hearing has been withdrawn.  38 C.F.R. § 
20.702(e) (2009).  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

I.  Applicable Law

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)  Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and - (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was - (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable . . . . 

The implementing regulation (applicable to section 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2009), which provides in relevant part that, in order 
to determine whether a veteran has an additional disability, 
VA compares such veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
that veteran's condition after such care, treatment, or 
examination has stopped.  Each involved body part or system 
is considered separately.  38 C.F.R. § 3.361(b).  Claims 
based on additional disability due to hospital care, medical 
or surgical treatment, or examination must meet the causation 
requirements of 38 C.F.R. § 3.361(c), and of 38 C.F.R. 
§ 3.361(d)(1) (as to informed consent) or (d)(2) (as to an 
unforeseen event).  

To establish a claim for compensation under 38 U.S.C.A. § 
1151, there must be (1) medical evidence of a current 
disability; (2) medical or, in some circumstances, lay 
evidence of the incurrence or aggravation of an injury or 
disease as the result of VA hospitalization or treatment; and 
(3) medical evidence of a causal nexus between the asserted 
injury or disease and the current disability.  See Jones v. 
West, 12 Vet. App. 460, 464 (1999).

To establish carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the claimed disability, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the disability and VA failed 
to exercise the degree of care that would be expected of a 
reasonable healthcare provider; or VA furnished the hospital 
care, medical or surgical treatment, or examination without 
the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the Veteran's informed consent, or, in 
appropriate cases, was without the Veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Id.

To implicate potential entitlement to benefits based on 38 
U.S.C.A. § 1151, it is not enough that VA treatment was 
contemporaneous with the continuance or natural progress of a 
disease or injury for which such treatment was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2). 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)  Thus, if a 
result occurs which was not foreseeable by the provider or 
the patient, then the law authorizes payment of benefits 
under 38 U.S.C.A. § 1151 in this type of claim.  On the other 
hand, the event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d)(1).


II.  The Present Case

In this case, the Veteran contends that he is entitled to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
acute renal failure, swelling/puffiness of the complete left 
side of the body, and blocked urine.  He has variously 
contended in the course of the appeal that he has suffered 
disability as a result of improper or inadequate care as 
related to multiple medication prescriptions and inadequate 
monitoring in light of his severe medical conditions, leading 
to the acute renal failure.  The Veteran underwent VA 
hospitalization for this acute renal failure from August 2003 
to September 2003.  His authorized representative, in an 
August 2009 Informal Hearing Presentation, also made 
additional allegations, as discussed below.  The 
representative also then alleged absence of adequate informed 
consent for VA procedures.  

He has also submitted two medical opinion letters from Dr. W, 
a private treating physician, dated in January 2006 and 
September 2006, supportive of these views of causality 
between improper medical care and/or inadequate medical care 
and monitoring, given the Veteran's severe medical conditions 
and multiple medications and their potential for interaction 
and adverse effects, and resulting illness associated with 
his acute renal failure.  

The claims file contains VA treatment and hospitalization 
records, including treatment prior to and subsequent to the 
August-to-September of 2003 VA hospitalization for acute 
renal failure.  The treatment records reflect that the 
Veteran had congestive heart failure, cardiomyopathy, and 
atrial fibrillation with pacemaker placement, among other 
conditions, and that upon his hospitalization beginning in 
August 2003 he was noted to have non-ischemic dilated 
cardiomyopathy with a left ventricular ejection fraction of 
15 to 20 percent.  

A September 2, 2003, renal ultrasound report showed bilateral 
hydronephrosis with probable bladder obstruction, and an 
enlarged prostate with bilateral outlet obstruction.  Foley 
catheterization was administered with noted prompt 
improvement in renal function on that date.  
Dr. Wongchavanich, a VA physician, noted on the same date 
that this prompt improvement with catheterization "indicates 
obstructive uropathy as the cause of acute renal failure."  

Dr. W, the private treating physician, in his January 2006 
and September 2006 statements, failed to note the presence of 
an enlarged prostate and outlet obstruction, and instead 
emphasized the possibility of medication complications and 
other physiologic causes as having precipitated the acute 
renal failure, which he concluded placed blame for the acute 
renal failure on VA care and treatment.  However, Dr. W 
acknowledged that he had treated the Veteran prior to his 
receiving VA care, and hence a question arises whether Dr. W 
may be ascribing blame to VA in order to shift the focus from 
his own treatment of the Veteran.  The Board is particularly 
compelled to address this question with regard to Dr. W's 
opinions because Dr. W did not at all discuss uropathy in his 
opinion letters as a potential cause of the Veteran's acute 
renal failure in August 2003.  

Nonetheless, Dr. W's opinion letters do constitute medical 
opinions presenting the possibility of VA's responsibility 
for some disease or disability associated with the acute 
renal failure in August 2003.  VA treatment records, 
including particularly a treatment noted dated December 9, 
2003, raise previously prescribed Lisinopril and Bumex, as 
well as obstructive uropathy, as possible factors 
contributing to the Veteran's acute renal failure in August 
2003.  An expert medical opinion is therefore warranted to 
address these questions and reconcile the differing answers.  

The Board notes that the Veteran was hospitalized in August 
2006 for a symptomatic fever of unknown origin, with a 
possibility of urinary tract infection or pneumonia.  Gram-
positive cocci urosepsis was also assessed, and he was 
treated with Levaquin.  

A follow-up private infectious disease consultation report in 
September 2006 reflects the Veteran's wife's concern that the 
septic shock due to methicillin-sensitive staphlococcus 
aureus for which the Veteran was treated in August 2006 was 
due to the Veteran's self-catheterization.  However, the 
infectious disease consulting physician noted that the 
Methicillin-sensitive staph aureus which had infected the 
Veteran's blood is not a colonizer of urine.  The consulting 
physician accordingly opined that the infection was not of 
urine catheterization origin, but rather was idiopathic 
bacteremia, or "unassociated with any known provocative 
cause."  Cognizable medical evidence is not otherwise shown 
in the record to support the proposition that the Veteran had 
septic shock in August 2006 due to urine infection, and 
recent septic shock has not otherwise been associated within 
the medical record with VA treatment or failure of VA 
treatment.  

The Veteran underwent open prostatectomy at a private medical 
facility in September 2007 for treatment of urinary 
retention.  A past history was then noted of prostatic 
urethral stent which was unsuccessful, followed by 
intermittent catheterization, followed by over three years of 
self-catheterization.  A history of two febrile urinary tract 
infections requiring hospitalization was noted as a reason 
for the prostatectomy.  The prostate was noted to have been 
very large, but the Veteran did well postoperatively.  

Ultimately, despite careful review of recent treatment 
records (cited in the June 2008 SSOC) showing that the 
Veteran has significant disease and disability, largely 
cardiovascular in nature, the Board finds that these records 
do not clearly resolve the issue of the nature or extent, or 
the cause/etiology, of any current renal failure, 
swelling/puffiness of the complete left side of the body, 
blocked urine, or other disability claimed to be due to VA 
care or treatment.  

The Veteran's representative, in the August 2009 Informal 
Hearing Presentation, made several arguments purporting to 
raise claims based on 38 U.S.C.A. § 1151.  However, the Board 
has carefully reviewed the record and has not found, up to 
the present time, how those arguments may be supportive of a 
section 1151 claim.  Specifically, the representative asserts 
that the Veteran was infected with methicillin-resistant 
staphylococcus aureus (MRSA) in 2006, possibly due to VA-
administered care including self-catheterization as initiated 
upon instruction by
VA.  The representative has made reference to medical 
research articles associating medical care with MRSA 
infection.  However, there appear to be two significant 
problems with this argument.  First, it may be that failures 
in self-catheterization by the Veteran, absent VA 
involvement, do not constitute failure of VA care.  Second, 
the record reflects that the Veteran was not infected with 
MRSA.  Rather, the infectious disease consultation in 
September 2006 plainly noted that the Veteran had been 
infected with methicillin-sensitive staphylococcus aureus, 
and hence precisely not MRSA, and thus the representative's 
cited references to medical research reports on MRSA 
infections would appear to be irrelevant in this case.  

The arguments thus presented by the Veteran's representative, 
in seeking to enlarge the scope of the 38 U.S.C.A. § 1151, 
fail to clearly present claimed disabilities or bases of 
disability benefits under section 1151 which are supported by 
the evidentiary record.  Unfortunately, as already noted, the 
disabilities asserted by the Veteran in the section 1151 
claim are similarly without clear support in the record as 
chronic or ongoing disabilities causally associated with VA 
care.  For these reasons, the Board concludes that updated 
medical records, and a comprehensive expert medical opinion, 
are required.

In view of the foregoing, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to identify any sources of 
medical treatment he has received for 
genitourinary problems since February 2008, 
and, with his authorization, obtain records of 
such treatment.

2.  Then, refer the case to a physician 
knowledgeable in urology, to address questions 
as related to possible adverse effects of VA 
care or treatment as claimed in this appeal.  
The claims folders, to include a copy of this 
Remand, must be made available to the 
physician for review in conjunction with the 
opinion.  The VA physician should note the 
Veteran's history of disabilities both before 
and after the relevant VA care or treatment 
which is the subject of the 38 U.S.C.A. § 1151 
claim, and address disabilities asserted to 
have resulted from that care or treatment or 
failure of care or treatment, based on the 
Veteran's assertions and the evidence 
presented.  The reviewer should address the 
following:  

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran has additional disability 
(which he has claimed as acute renal 
failure, swelling/puffiness of the complete 
left side of the body, and blocked urine) 
which is due to VA care or treatment, or 
failure of VA care or treatment.  In so 
doing, the reviewer should consider the 
Veteran's physical condition before and 
after the VA care or treatment.  The 
reviewer should not consider as being due 
to the care or treatment any natural 
progress of pre-existing disease or injury 
or any changes that were merely 
coincidental with that care or treatment.  
Rather, a causal connection is required.  
To be causally linked to the care or 
treatment, any additional disability or 
increase in severity due to the care or 
treatment must have been the result of 
hospitalization or medical or surgical 
treatment, including appropriateness of 
treatment decisions and consequences of 
those decisions.   

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

c.  In answering these questions, the 
reviewer should consider the January 2006 
and September 2006 letters of the Veteran's 
private physician, Dr. W, who appears to 
assign blame for disease or disability 
associated with acute renal failure in 
August 2003upon alleged failure by VA to 
adequately treat or monitor treatment of 
the Veteran's urological condition, and/or 
due to improper medications.  The reviewer 
should also consider in this analysis the 
possible effects of Dr. W's treatment of 
the Veteran prior to the August 2003 acute 
renal failure, and Dr. W.'s failure to note 
obstructive uropathy as a possible cause of 
the acute renal failure.  The reviewer 
should also note VA hospitalization 
findings, including on September 2, 2003, 
of bilateral hydronephrosis shown on renal 
ultrasound, and of an enlarged prostate 
with bilateral bladder outlet obstruction 
shown by renal sonogram on that date, and 
of Foley catheterization on that date, with 
the associated opinion on that date by VA 
physician Dr. Wongchavanich, to the effect 
that prompt renal improvement showed the 
obstructive uropathy to be the cause of the 
acute renal failure.  The reviewer should 
also note an assessment at December 9, 
2003, VA treatment, noting improvement in 
deteriorated renal function after 
discontinuation of Lisinopril and 
Bumetanide (Bumex), and after suprapublic 
catheterization with resulting diuresis.  
The reviewer should note multiple other VA 
treatment records, particularly in the 
interval from August 2003 through December 
2003, addressing factors contributing to 
disease and disability.

d.  In addition, the reviewer should 
specify whether any additional disability 
or increase in severity of disability due 
to VA care or treatment was the "necessary 
consequence" or was "a reasonably 
foreseeable and unavoidable potential 
outcome," or alternatively was a "not 
reasonably foreseeable potential outcome" 
of the medical or surgical treatment or 
examination properly administered.  

e.  Note:  "Necessary consequences" are 
those which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered.  

f.  Note:  A "reasonably foreseeable and 
unavoidable potential outcome" of the 
procedure would be one which the surgeon 
might, for example, caution the patient 
about prior to the procedure, as a 
potential unavoidable risk or potential 
side effect of the procedure.  

g.  The reviewer should, to the extent 
possible, differentiate disability and 
medically supported symptoms of disability 
attributable to VA care or treatment, from 
disability and symptoms of disability 
attributable to other causes.  

h.  The reviewer should also specify whether 
the additional disability or increase in 
severity of disability, if present, was the 
result of the Veteran's failure to follow 
instructions.  

i.  The reviewer should provide complete 
explanations for all his/her opinions.  If 
the reviewer cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the reviewer 
should provide a complete, detailed 
explanation for his/her inability to do so.

3.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


